DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the grounds that the applicant believes there to be no search burden on the examiner.  This is not found persuasive because the examiner would have to search different queries, text strings, and class/subclasses to properly search each distinct invention which would require more time and consideration of the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2022.
Examiner acknowledges the amendments made to claims 2-4, 7 and 8 and the adding of claims 12-17 filed on 09/21/2022.
Claims 1-8 and 12-17 are being examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant recites the term “preferably” in line 3 of the claim and the term is exemplary language which makes the limitation unclear if this limitation is required or merely suggestive. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4, 7-8, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gear (US20110038945A1), Mandal (Honey: it’s medicinal property and antibacterial activity, Asian Pac J Trop Biomed, 2011; 1(2): 154-160), Baldi (Barrier effect of Esoxx® on esophageal mucosal damage: experimental study on ex-vivo swine model, Clinical and Experimental Gastroenterology, 2012:5, 103-107).This rejection is maintained with slight modifications to take-into-account the amendments and arguments filed on 09/21/2022.
Gear’s general disclosure is to an orally ingestable medicament and method for treating heartburn and reflux (see abstract).
Regarding claim 1, Gear teaches a medicament to be orally ingested by a living human subject for the treatment of heartburn or acid reflux, wherein the medicament comprises a fluid blending of at least one concentrated vinegar; at least one undiluted bioactive honey which has substantial non-peroxide antibacterial activity and retains its non-peroxide antibacterial activity after being combined with said concentrated vinegar (see claim 1). 
Gear also teaches that aloe vera plant is another natural home remedy that is used to soothe an irritated esophagus. The aloe vera should not contain any aloe latex, aloin, or aloe-emoin compounds—substances present in the aloe plant that are very powerful laxatives. Also, aloe gel is not to be taken directly from the plant as a remedy, as the gel can be contaminated with the latex. Instead, only gel or juice preparations of the aloe should be specifically made for internal use by humans should be employed.
Gear does not specifically teach the hyaluronic acid, or salt thereof and wherein the honey is not honey with a non-peroxide antibacterial activity and provided that said honey is not clover honey filtered and processed at a temperature between 100 degrees F and 140 degrees F.
Mandal teaches that the “medicinal importance of honey has been documented in the world's oldest medical literatures, and since the ancient times, it has been known to possess antimicrobial property as well as wound-healing activity. The healing property of honey is due to the fact that it offers antibacterial activity, maintains a moist wound condition, and its high viscosity helps to provide a protective barrier to prevent infection. Its immunomodulatory property is relevant to wound repair too. The antimicrobial activity in most honeys is due to the enzymatic production of hydrogen peroxide”. “The medical grade honeys have potent in vitro bactericidal activity against antibiotic-resistant bacteria causing several life-threatening infections to humans. But, there is a large variation in the antimicrobial activity of some natural honeys, which is due to spatial and temporal variation in sources of nectar. Thus, identification and characterization of the active principle(s) may provide valuable information on the quality and possible therapeutic potential of honeys (against several health disorders of humans)” (see abstract).
Mandal also teaches that “Tan et al[9] reported that Tualang honey has variable but broad-spectrum activities against many different kinds of wound and enteric bacteria. Unlike glucose oxidase, the antibacterial properties from Leptospermum spp. honeys are light- and heat-stable. Natural honey of other sources can vary as much as 100- fold in the potency of their antibacterial activities, which is due to hydrogen peroxide.  In addition, honey is hygroscopic, which means that it can draw moisture out of the environment and dehydrate bacteria, and its high sugar content and low level pH can also prevent the microbes from growth.” (see page 155, 1st para.).  Mandal further teaches “There are many reports of honey being very effective as dressing of wounds, burns, skin ulcers and inflammations; the antibacterial properties of honey speed up the growth of new tissue to heal the wound” (see page 155, left column “Medicinal property”).
Mandal continues to teach that “The support for using honey as a treatment regimen for peptic ulcers and gastritis comes from traditional folklore as well as from reports in modern times[24]. Honey may promote the repair of damaged intestinal mucosa, stimulate the growth of new tissues and work as an anti-inflammatory agent[24,25]. Raw honey contains copious amounts of compounds such as flavonoids and other polyphenols which may function as antioxidants[26]. Clinical observations have been reported of reduced symptoms of inflammation when honey is applied to wounds. The removal of exudate in wounds dressed with honey is of help in managing inflamed wounds[18](see page 155, right column, “Medicinal property”). 
Furthermore, Mandal teaches that “in some cases, the peroxide activity in honey can be destroyed easily by heat or the presence of catalase”. 
Baldi’s general disclosure is a scientific report on the effects of Esoxx® on esophageal mucosal damage (see abstract). 
Regarding claims 1, 4 and 14, Baldi teaches that “Essox® (Alfa Wassermann, Bologna, Italy) is a new medical device for the topical treatment of the symptoms of gastroesophageal reflux disease (GERD). The product is based on a mixture of hyaluronic acid (HA) and chondroitin sulfate (CS) in a bioadhesive carrier Lutrol® F 127 (poloxamer 407) (BASF, Milan, Italy), which acts as a buffering agent to form a barrier and to prolong the action on esophageal mucosa.
Hyaluronic acid (hyaluronan; HA) is a glycosaminoglycan made up of glucuronic acid and N-acetylglucosamine disaccharide units. HA is mainly present in the extracellular matrix of soft connective tissues and is involved in several key processes, including cell signaling, wound repair and regeneration, morphogenesis, matrix organization and pathobiology. Clinically, it is largely used for the treatment of several diseases. Topical HA preparations are applied in the management of recurrent aphthous ulceration, with immediate reduction of symptoms due to its barrier effect. Chondroitin sulfate (CS) is a natural glycosaminoglycan present in the extracellular matrix and is formed by the 1–3 linkage of D-glucuronic acid to N-acetylgalactosamine. The mechanism of action of CS explains its beneficial effect on the cartilage, synovial membrane and subchondral bone. CS may be of benefit in diseases where inflammation is an essential marker. For its component characteristics, Esoxx® is proposed as a protective topical agent towards esophageal and gastric lesions as demonstrated in a preliminary report which shows that its oral administration may significantly improve symptoms in a group of patients affected by GERD or gastritis” (see Introduction).
Regarding claim 2, Baldi teaches the composition is one wherein the fluid is blended with concentrated vinegar (see claim 1) and wherein the vinegar of choice is preferably the result of the natural alcoholic and acetic fermentation of at least one fruit sugar or grains (see 0156-0158) and in this context would be the same as a hydroalcoholic liquid composition.
Regarding claims 2, 7-8, and 15-17, the relied upon art does not specifically teach the specific amounts of the ingredients however these are optimizable parameters which can be easily adjusted by any person having skill in the art. Each ingredient has a different effective variable (see explanations of each components activity) and each would have to be optimized to allow for their highest therapeutic activity and for their lowest toxicity. 
Also, as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a therapeutic composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to combine the teachings of Gear, Mandal and Baldi in creating a composition for the treatment of laryngopharyngeal reflux disease (RLF), comprising of aloe vera gel, hyaluronic acid or a salt thereof, chondroitin sulfate and a honey provided that said honey is not honey with a non-peroxide antibacterial activity because Mandal teaches that honey has strong antimicrobial activity based upon its hydrogen peroxide content, high osmolarity, maintains a moist wound condition, and its high viscosity helps to provide a protective barrier to prevent infection. Mandal also teaches that the peroxide activity, in some cases can be destroyed by heat. So, although, there are honeys such as Manuka honey which have non-peroxide antibacterial activity, it would have been obvious to a person having skill in the art to substitute a honey in Gear’s disclosure with those that do not require the non-peroxide antibacterial activity because as Mandal teaches there are other types of honey with natural peroxide antimicrobial activity that can be used for treating wounds and maintaining a moist wound condition. Also, Mandal teaches that hydrogen peroxide is the major contributor to antimicrobial activity and that heat can sometimes destroy the peroxide thus one would not want to treat the honey with heat as to preserve the peroxide activity. 
One would have a reasonable expectation of success in substituting a honey which does not require the non-peroxide antimicrobial activity or heat processing to be useful for treating RLF because the benefits of honey in treating wounds, ulcers, reflux, having antimicrobial properties and being soothing and moist on the injured tissues has been documented for hundreds of years and would have been prima facie obvious because substituting equivalents known for the same purpose with the expectation of them having similar results is obvious. There would not be any amount of undue experimentation needed to determine that other natural honeys that do not require a non-peroxide antibacterial activity, based upon the prior art, can be useful in the treatment of RLF.
Gear also teaches aloe vera gel which is made suitable for ingestion has been known to treat symptoms of Gastro-Esophageal reflux disorder (“GERD”) and symptoms of acid reflux. Also, Baldi teaches that hyaluronic acid and chondroitin sulfate can reduce the permeability of the injured mucosa after highly acidic damage. The damage from both GERD and RLF are caused by the stomach acids being secreted into the esophagus and further up into the larynx or pharynx. The prior art shows that these ingredients are capable of relieving symptoms caused from acid secretion and thus it would be understood that these ingredients when combined together and within the claimed amounts would be able to create a single composition or a method which would treat symptoms of GERD and RLF. 
It would have also been obvious to optimize the ingredients at the instantly taught concentrations because these parameters do not distinguish the invention from the prior art as there appears to be no data of record that show that these claimed amounts exert some unexpected results. It would have also been obvious to keep the alcohol content of the hydroalcoholic liquid composition low and within the instantly claimed range because Gear teaches that alcohol is an irritant and excessive quantities can trigger heartburn (see 0036). Furthermore, it is known that most vinegars have a residual content of ethyl alcohol in the amount ranging from 0.3% - 0.4% which determines when the vinegar is finished. This amount of residual alcohol allows for the vinegar to become less sharp and astringent. Thus, for these reasons it would have been obvious to select a vinegar with a typical residual ethyl alcohol content.
It is prima facie obvious to combine prior art elements known for the same purpose and expect predictable results. In this case combining the prior art elements which treat symptoms of acid reflux into a single composition/method and expecting the composition/method to have similar results is prima facie obvious.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gear (US20110038945A1), Mandal (Honey: it’s medicinal property and antibacterial activity, Asian Pac J Trop Biomed, 2011; 1(2): 154-160) and Baldi (Barrier effect of Esoxx® on esophageal mucosal damage: experimental study on ex-vivo swine model, Clinical and Experimental Gastroenterology, 2012:5, 103-107) as applied to claims 1-2, 4, 7-8, 12 and 14-17 above, and further in view of Lin (TW201302207A) and Snetkov (Hyaluronic Acid: The Influence of Molecular Weight on Structural, Physical, Physico-Chemical, and Degradable Properties of Biopolymer, MDPI, Polymers, 12, 1800, 1 August 2020). This rejection is maintained with slight modifications to take-into-account the amendments filed on 09/21/2022.
Gear, Mandal and Baldi’s combined art teach the composition for treating RLF as discussed above however the combined teachings do not specifically disclose the hyaluronic acid being of the instantly claimed molecular weight.
Lin’s general disclosure is to hyaluronic acid compositions for treating or preventing mucosal related disorders (see abstract).
Lin teaches that hyaluronic acids have high viscosities and can range from 50 kDa to millions of Daltons in molecular weight (see description). Lin continues to teach different examples from disclosed patents wherein the use of single hyaluronic acids can be used for treating multiple different diseases and the teachings show many of the treatment ranges beginning at 600 kDa to 900 kDa (see descriptions page 2, para. 6-9). Lin’s specific invention is to the use of multiple hyaluronic acids for treating mucosal disorders such as GERD (see page 5, para. 6) to overcome the issues with the degradation of hyaluronic acids through the body’s use of hyaluronidase enzymes (see page 4, para. 4). 
Lin teaches that “the weight average molecular weight of hyaluronic acid is between 50,000 Daltons and 1.5 million Daltons, and the weight average molecular weight of the high weight average molecular weight hyaluronic acid is between 1.5 million Daltons and 5 million Daltons, wherein the weight average molecular weight hyaluronic acid is separated from the weight average molecular weight of the high weight average molecular weight hyaluronic acid by at least 500,000 Daltons” (see claim 1). Thus, an average of the lowest and highest low-molecular weight hyaluronic acids would be at 775,000 Daltons and would be within the instantly disclosed range. Also, Lin discloses wherein the low molecular weight can preferably be at 500,000 Daltons (see page 5, para. 2) which would not be far from the minimum instant range and thus would have been an optimizable parameter.
Lin also teaches “the combination of low and high weight average molecular weight hyaluronic acid can be combined with the low weight average molecular weight hyaluronic acid to adhere to the wound and rapid treatment effect, and the high weight average molecular weight hyaluronic acid can continuously supplement the low weight average molecular weight hyaluronic acid due to degradation. Concept, so the mixture is both therapeutic and long-lasting. Thus, after a decrease in hyaluronic acid, it can be continuously replenished for sustained wound treatment or provide a soft barrier to protect the tissue from damage or further damage” (see page 4, para. 4).
Snetkov’s general disclosure is a scientific report on Hyaluronic Acids and the molecular weights influencing different properties (see abstract).
Snetkov teaches that Hyaluronic acid is highly biocompatible and finds wide application in bioengineering and biomedicine: from biorevitalizing skin cosmetics and endoprostheses of joint fluid to polymeric scaffolds and wound dressings. However, the main properties of aqueous polysaccharide solutions with different molecular weights are different. Moreover, the therapeutic effect of hyaluronic acid-based preparations directly depends on the molecular weight of the biopolymer (see abstract). 
Snetkov also teaches knowledge of the cohesion and adhesion properties of hyaluronic acid is necessary for the development of biomedical applications, especially for surgery, ambustial therapy, wound healing and cell growing and studies of the time and degree of enzymatic hydrolysis is necessary for assessing the duration of drug efficacy. It has been shown that hydrogels consisting of HA with a higher molecular weight are less susceptible to enzymatic hydrolysis, although the molecular weight of the sample is not the only factor to affect the degree of decomposition (see page 27, para 1 and 8).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use multiple size HA’s and to optimize the hyaluronic acid molecular size to that of the instant inventions because as Lin teaches the use of multiple HA’s can help to overcome the enzymatic degradation and to create a long lasting therapeutic. Selecting a size for the lower HA molecular size between the range of 600 kDa and 900 kDa would have been a well-established starting point because many other patents which utilize HA for successful treatment of diseases begin with these size hyaluronic acids and thus there would have been a reasonable expectation of success in selecting this range as a starting point for the treatment of RLF and which would be inclusive of the ranges disclosed in the instant application.  Also, as Lin teaches the weight average of the low molecular weight HA would be between 50,000 and 1.5 million and that average would be at 750,000 which is within the disclosed range. Lin also discloses preferably using a low molecular weight HA at 500,000 Daltons which would be close to the minimum range of the instant invention and thus a person having ordinary skill and with the given prior art would be able to optimize to the instantly taught ranges without any undue experimentation. 
Furthermore, it would have been obvious to optimize the size of the molecular weight of the hyaluronic acid to that of the instant range because as Snetkov teaches hyaluronic acids have many different applications in biomedicine and bioengineering and the properties of different molecular weights are different, thus optimizing to find the correct range for the function in the current application would have been something a person of skill would have applied without any undue experimentation. A person of skill would want to optimize the parameters to find optimal degrees of degradation and/or therapeutic use as a wound healing and cell growing agent.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gear (US20110038945A1), Mandal (Honey: it’s medicinal property and antibacterial activity, Asian Pac J Trop Biomed, 2011; 1(2): 154-160) and Baldi (Barrier effect of Esoxx® on esophageal mucosal damage: experimental study on ex-vivo swine model, Clinical and Experimental Gastroenterology, 2012:5, 103-107) as applied to claims 1-2, 4, 7-8, 12 and 14-17 above, and further in view of Femenia (Compositional features of polysaccharides from Aloe vera (Aloe barbadensis Miller) plant tissues, Carbohydrate Polymers 39 (1999) 109-117). This rejection is maintained with slight modifications to take-into-account the amendments filed on 09/21/2022.
Gear, Mandal and Baldi each teach the method of treating RLF as discussed in the above rejection however do not specifically teach the Aloe vera being (Aloe barbadensis Miller) or lyophilized Aloe vera inner leaf gel.
Femenia’s general disclosure is a scientific report on Aloe vera (Aloe barbadensis Miller) plant tissues (see abstract).
Femenia teaches wherein dissection of the (Aloe barbadensis Miller) plant whole leaves in filets and skin and mucilaginous gel extracted from the filets was characterized, specifically the lyophilized Aloe fractions (see abstract) has been used extensively for possessing curative and healing qualities for digestive problems while also displaying virucidal, bactericidal and fungicidal activity (see introduction).
Therefore, it would have been obvious at the effective filing date to a person having skill in the art to use the lyophilized inner leaf gel of the Aloe barbadensis Miller plant as taught by Femenia in the method to treat RLF taught by Gear and Baldi because the lyophilized gel extract of the leaves of the Aloe barbadensis Miller are known to have curative properties of the digestive tract and the pharynx is the beginning of the digestive tract. 
There would be a reasonable expectation of success in using this specific Aloe vera in treating RLF because it has been documented for its curative properties with the digestive tract and additionally has antimicrobial benefits.

Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. The applicant’s only argument is to the showing of what they believe is an unexpected result. The applicant reports evidence showing the efficacy of the product known as GERDOFF and reports that there is a synergy effect from the product which could not have been predicted by the prior art. However, the evidence provided does not show evidence of synergy because the composition is only compared to other compositions for treatment in GERD and reflux associated diseases. Evidence of synergy would be a showing that each of the combined ingredients of example 2 (GERDOFF) when combined together has a greater effect than each of the ingredients when added up alone. For instance, the active ingredients which are hyaluronic acid, chondroitin sulfate, honey and aloe vera would each have a reported activity, which in this case is to the reduction of % caffeine under certain pH conditions. Each activity when combined together would be greater than each activity of the individual ingredients when added up. Here there is no evidence showing that this may be the case. There is a comparison to Essox® which contains the hyaluronic acid and chondroitin sulfate components and a comparison to an aloe and honey composition, however there is no comparison that is done with a standardized amount of each ingredient. Furthermore, each of these ingredients are known for having properties which would be useful in treating acid reflux and combining them into a method or composition with the expectation of creating a composition or method for doing the same would have been prima facie obvious and would produce expected results. The inclusion of these combined ingredients would lead one of ordinary skill to expect that there would be an overall greater effect than with the exclusion of one or two of the ingredients. 
It appears the applicant has combined components of the prior art with the expectation of creating a composition for a method in treating reflux that may be better than the prior art components alone. There would be an expectation of adding together the components known in Essox® (chondroitin sulfate and HA) with that of the aloe vera and honey in treating reflux that would be expected to operate better than when these components are not combined or added together. If the Essox® activity is combined with that of the aloe vera and honey mixture of tables 4 and 5, the additive effect would be greater than the tested example 2 (GERDOFF), which is also expected. Thus, there is only an additive effect of the claimed composition and not an effect of synergy as reported.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655     

/SUSAN HOFFMAN/             Primary Examiner, Art Unit 1655